Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 6/11/2020. 
Claims 1-20 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 6/11/2020 are noted.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus and process categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent claims 5 & 19 are substantially broader than claim 1. 
“A method, comprising: determining, by at least one processor of a first device, a heart rate associated with performance of an activity; determining, by the at least one processor and based on the heart rate, a threshold amount of motion; determining, by the at least one processor, device accelerometer data; comparing, by the at least one processor, the device accelerometer data to the threshold amount of motion; determining, by the at least one processor and based on the comparison of the device accelerometer data to the threshold amount of motion, a threshold heart rate change; determining, by the at least one processor, a heart rate change associated with the heart rate; comparing, by the at least one processor, the heart rate change to the threshold heart rate change; determining, by the at least one processor and based on the comparison of the heart rate change to the threshold heart rate change, an activity intensity level associated with the heart rate and the device accelerometer data; determining, by the at least one processor and based on the activity intensity level, an activity score; and causing presentation, by the at least one processor, of data indicating the activity score.” 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the PEG, namely, “Mathematical Concepts” mathematical relationships and calculations. The claims require calculations of heart rate, calculations involving comparisons to threshold amounts, calculations of activity levels and the outputting of an activity score.  
The italicized limitations also fall within the “Mental Processes” group of abstract idea, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. For example, a human can measure another person’s heart rate, compare it to a threshold, determine an activity level and generate a score – optionally using paper and pencil.  
The italicized limitations also fall within the “Certain Methods of Organizing Human Activity” group of abstract idea, managing personal behavior or relationships of interactions between people. Here, for instance, a personal trainer could manage clients’ performances by measuring heart rate, comparing it to a threshold, determine activity levels and generate scores. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a processor, accelerometer and output device.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Examiner takes Official Notice of the conventionality of processors, accelerometers and display devices in this art. There are a plethora of references antedating Applicant’s effective filing date showing routine and conventional use of such devices in the exercise/fitness arts. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions provide conventional computer implementation of the abstract idea.  
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-9, 11-13, 16, 17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homsi (US 2013/0184613). 
Regarding Claims 5, 19: Homsi discloses a method, comprising: determining, by at least one processor of a device, a heart rate, (¶ 27, sensors include heart rate monitor; determining, by the at least one processor and based on the heart rate, a motion threshold, (sensors including accelerometers, gyroscope, ¶¶ 20, 27, determination of whether activity exceeds a motion threshold value, ¶ 46); determining, by the at least one processor, motion data, (¶¶ 20,27 e.g., gyroscope); comparing, by at least one processor, the motion data to the motion threshold, (Fig. 3, 310 and related description, e.g., ¶¶ 48, 53, comparing activity to threshold to determine points); determining, by the at least one processor and based on the comparison of the motion data to the motion threshold, an activity intensity level; determining, by the at least one processor and based on the activity intensity level, (Fig. 3, 310 and related description, determining energy expenditure points), an activity score; and causing presentation, by the at least one processor, of data indicating the activity score, (¶58, accumulate4d points displayed via display 235, see also ¶ second device may include a remote website dedicated to fitness related subject matter, user is able to transfer data from his mobile device to a second device.) 
Regarding Claim 6: Homsi discloses determining, based on the comparison of the motion data to the motion threshold, (¶ 46) a threshold heart rate change, (¶ 54, brisk running versus moderate pace running); determining a heart rate change associated with a time period, (brisk running period versus moderate running period, see also ¶56 “time periods”); and comparing the heart rate change to the threshold heart rate change, wherein determining the activity intensity level is further based on the comparison of the heart rate change to the threshold heart rate change, (Fig. 3, 310, related description, ¶ 57, calculation of energy expenditure points based on intensity of exercise). 
Regarding Claim 7: Homsi discloses comparing the activity score to a score threshold; and determining that the activity score exceeds the score threshold, wherein the data further indicates that the activity score exceeds the score threshold, (Fig. 3, 310 related description e.g., ¶ 46). 
Regarding Claim 8: Homsi discloses wherein the score threshold is a first score threshold, the method further comprising determining a second score threshold that is larger than the first score threshold, (¶ 46.) 
Regarding Claim 9: Homsi discloses comparing the activity score to a score threshold; determining that the activity score is less than the score threshold; and determining a difference between the activity score and the score threshold, wherein the data further indicates that the activity score is less than the score threshold by the difference, (¶¶ 60-63, user’s activity level is deemed to fall below threshold (user is inactive too long) and energy expenditure points are deducted.) 
Regarding Claim 11: Homsi discloses wherein the heart rate and the motion data are associated with a user, the method further comprising: determining a second heart rate associated with the user; determining second motion data associated with the user; and determining a second activity intensity level associated with the second heart rate and the motion data, the second activity intensity level different than the activity intensity level, wherein determining the activity score is further based on the second activity intensity level, (e.g., ¶¶ 54, 56, second activity is brisk running following a time period of moderate paced running.) 
Regarding Claim 12: Homsi discloses determining a sum of first points associated with the activity intensity level and second points associated with the second activity intensity level, wherein determining the activity score is further based on the sum, (Fig. 3, 310, ¶ 59 total expenditure points is the sum of points earned during brisk run and moderate paced run example of ¶ 54.) 
Regarding Claim 13: Homsi discloses wherein the heart rate is a first heart rate associated with a user, the method further comprising: determining a second heart rate associated with the user, (¶ 60, user enters an inactive state and the inactive heart rate is determined); determining second motion data associated with the user; and determining a second activity intensity level associated with the second heart rate and the motion data, wherein the second activity intensity level indicates that a user was sedentary during a time period associated with the second heart rate, (¶¶ 60,61); and determining a negative activity score based on the second activity intensity level, wherein determining the activity score is further based on the negative activity score, (¶ 63, deducting points.) 
Regarding Claim 16: Homsi discloses receiving a user input comprising a type of activity and a duration associated with the activity; and determining a second activity intensity level based on the user input, wherein determining the activity score is further based on the second activity intensity level, (e.g., ¶ 42, user inputs a next activity). 
Regarding Claim 17: Homsi discloses wherein the activity score is a first activity score associated with a first time period, the method further comprising: determining a second activity score associated with a second time period preceding the first time period, wherein determining the first activity score is further based on the second activity score. (¶ 54, brisk running versus moderate pace running; brisk running period versus moderate running period, see also ¶56 “time periods”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715